DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a system for stimulating venous and arterial circulation in patient, classified in A61H2209/00.
II. Claims 22-24, drawn to a kit for facilitating the supply and return of a system, classified in A61H2201/165.
III. Claims 25-31, drawn to a portable pump assembly, classified in A61H2201/1409.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require components such as a first garment sleeve having a compartmented air chamber, a second garment sleeve having a compartmented air chamber, a first portable pump having a valve steam, a second portable having a valve stem.  The subcombination has separate utility such as stored in a travel bag.

Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require components such as a microcontroller, a solenoid valve.  The subcombination has separate utility such as stored in a travel bag.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require components such as a microcontroller, a solenoid vale.  The subcombination has separate utility such as a system having one garment sleeve instead of two.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Attorney Wofsy, Scott (Reg. 35,413) on 01/21/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-31 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 20-21 are objected to because of the following informalities:  
In claim 20, line 2, “stores and reports” should read “is configured to store and report”.
In claim 21, in lines 2-3, “monitors…and controls” should read “is configured to monitor… and control”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "approximately 15 seconds" in claim 11 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the limitation will be read as +/-5 of 15 seconds.
Claim 17 recites the limitation "the air input tube on the exterior surface of each garment sleeve is mounted to a flange retained within the air chamber of the garment sleeve" in line 2.  The flange shown as 16a in Fig. 3 or 26a in Fig. 4 is retained outside garment sleeve. For the purpose of examination, the limitation will be read as “the air input tube on the exterior surface of each garment sleeve is mounted to a flange retained to the garment sleeve”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12-14 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. (US 20140303533 A1) in view of Mansur et al. (US 20140276283 A1).
Regarding claim 1, Zeutzius et al. discloses (see Fig. 7 and Fig. 11A) a system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising: 
a) a first garment sleeve (see 200 in Fig. 5) configured to be wrapped around the left calf 5of the patient and having a compartmented air chamber (see 240 in Fig. 5 and paragraph [0042]) formed in an interior surface thereof, which communicates with an air input tube (see 615 in Fig. 10) located on an exterior surface thereof; 
b) a second garment sleeve configured to be wrapped around the right calf of the patient and having a compartmented air chamber formed in an interior surface thereof, which communicates with an air input tube located on an exterior surface thereof (see above and Fig. 11A);  
10c) a first portable pump assembly (see 100 in Fig. 7 and paragraph [0035]) for pressurizing the air chamber of the first garment sleeve, wherein the first portable pump assembly is adapted to be secured to the exterior surface of the first garment sleeve 
15d) a second portable pump assembly for pressurizing the air chamber in the second garment sleeve, wherein the second portable pump assembly is adapted to be secured to the exterior surface of the second garment sleeve and it includes a valve stem configured to engage the air input tube on the exterior surface of the second garment sleeve (see limitation above and Fig. 11A).  
Zeutzius et al. does not teach the first portable pump assembly is adapted to be detachably secured to the exterior surface of the first garment sleeve and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the first garment sleeve; and the second portable pump assembly is adapted to be detachably secured to the exterior surface of the second garment sleeve and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the second garment sleeve.
Mansur et al. teaches a portable pump assembly (see 130 in Fig. 4) is adapted to be detachably secured to the exterior surface of a garment sleeve through the use of the hook-portion of a hook-and-loop style fastener (see paragraph [0053]) as a known way method for the purpose of attaching the pump assembly to the sleeve.
Mansur et al. further teaches the pump includes a coupling (see 136 in Fig. 3) configured to detachably engage the air input tube (see 110 in Fig. 3) on the exterior surface of the second garment sleeve for the purpose of facilitating the use of different devices with the air pump (see paragraph [0038]). 

Regarding clam 4, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 3, wherein a plurality of hook type fasteners 5are provided on an interior surface portion of each garment sleeve for detachably engaging the exterior surface of the garment sleeve (see paragraph [0053] in Mansur et al.).  
Regarding claim 5, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1. Zeutzius et al. further discloses wherein each portable pump assembly has a housing that encloses a rechargeable battery (see paragraph [0007]).  
Regarding claim 6, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 5. Zeutzius et al. further discloses wherein each pump assembly has an alarm feature to indicate a low battery power condition (see paragraph [0051]).  
Regarding claim 7, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 6. Zeutzius et al. further discloses wherein each pump assembly has a 
Regarding claim 8, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1. Zeutzius et al. further discloses wherein each portable pump assembly has a housing (see 535, 540 in Fig. 9 and paragraph [0053]) that encloses a pump, which is acoustically isolated within the housing.  
Regarding claim 209, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 8. Zeutzius et al. further discloses wherein each portable pump assembly has a housing (see 550 and 555 in Fig. 9) that encloses a solenoid valve (see 575 in Fig. 9).  
Regarding claim 10, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 9. Zeutzius et al. further discloses wherein each portable pump assembly has a processor programmed to command the pump to inflate the air chamber in a respective garment sleeve to a preset pressure (see paragraph [0038]) and the air chamber will deflate after a predetermined period of time (see paragraph [0047] lines 9-12).  
Regarding claim 12, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 10. Zeutzius et al. further discloses wherein each portable pump assembly has an alarm feature to indicate a low inflation pressure condition (see paragraph [0051]).  
Regarding claim 1513, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 10. Zeutzius et al. further discloses wherein each portable pump 
Regarding claim 14, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 5, wherein the housing of each portable pump assembly has one or more hook type fasteners on a rear surface thereof for detachably 20securing the pump assembly housing to the exterior surface of a garment sleeve (see paragraph [0053] in Mansur et al.).  
Regarding claim 18, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 5, further comprising a power supply adapter for recharging the battery enclosed within the housing of each portable pump assembly (see paragraph [0050]).  
15Regarding claim 19, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1, wherein the garment sleeves are intended to be disposable and the portable pump assemblies are intended to be reusable (the system is capable of performing the recited function because the garment sleeves are detachable connected to the portable pump assemblies).  
Regarding claim 21, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1, wherein each portable pump assembly includes an electronic pressure sensing circuit that monitors pressure with the air chamber of a garment sleeve and controls operation of the pump based thereupon (see paragraph [0045]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. in view of Mansur et al. as applied to claims 1, 4-10, 12-14 and 18-21 above, and further in view of Olson et al. (US 20120089063 A1).

Olson et al. teaches wherein the interior surface of each garment sleeve is fabricated from a non-woven polyester material for better comfort (see paragraph [0056]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Zeutzius et al. in view of Mansur et al. to include wherein the interior surface of each garment sleeve is fabricated from a non-woven polyester material as taught by Olson et al. for the purpose of better comfort.
Regarding claim 20, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1. Zeutzius et al. does not disclose wherein each portable pump assembly includes an electronic compliance meter that stores and reports information regarding a 20length of time that each pump assembly was in use.  
Olson et al. teaches each portable pump assembly includes an electronic compliance meter that stores and reports information regarding a 20length of time that each pump assembly was in use (see paragraph [0116]) for the purpose of monitoring and supervising an individual's compliance to a prescribed protocol.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Zeutzius et al. in view of Mansur et al. to include an electronic compliance meter that stores and reports information regarding a 20length of time that each pump assembly was in use as taught by .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. in view of Mansur et al. as applied to claims 1, 4-10, 12-14 and 18-21 above, and further in view of Jewell (US 20120247484 A1).
Regarding claim 3, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1. Zeutzius et al. does not disclose wherein the exterior surface of each garment sleeve is fabricated from a nylex fabric.  
Jewell teaches a nylex fabric can be used to provide a dis-infectable, moisture resistance surface that is a high grade, breathable vinyl or nylon designed especially for medical (see paragraph [0028]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Zeutzius et al. in view of Mansur et al. to include wherein the exterior surface of each garment sleeve is fabricated from a nylex fabric as taught by Jewell as a known suitable medical material for the purpose of providing a dis-infectable, moisture resistance surface.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. in view of Mansur et al. as applied to claims 1, 4-10, 12-14 and 18-21 above, and further in view of McWhorter (US 5263473 A).
Regarding claim 11, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 10. Zeutzius et al. further discloses wherein the processor in each portable pump assembly is programmed to command the pump to inflate the air chamber in a respective garment sleeve to a preset pressure of 50 mm Hg +/- 10 mm 
Zeutzius et al. does not discloses whereupon the solenoid valve will open to allow 10the air chamber to deflate and be without pressure for 45 seconds.
McWhorter teaches a pneumatic compression device is without pressure for 45 seconds for the purpose of allowing arterial blood to refill the leg (column 1 lines 60-68).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Zeutzius et al. to include whereupon the solenoid valve will open to allow 10the air chamber to deflate and be without pressure for 45 seconds as taught by McWhorter for the purpose of allowing arterial blood to refill the leg.
Claim 1, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovelman et al. (US 20080262399 A1) in view of Mansur et al. (US 20140276283 A1).
Alternatively, regarding claim 1, Kovelman et al. discloses (see Fig. 1) a system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising: 
a) a first garment sleeve (see 11 in Fig. 1) configured to be wrapped around the left calf 5of the patient and having a compartmented air chamber (see 4 in Fig. 1 and paragraph [0025] and [0026]) formed in an interior surface thereof, which communicates 
10c) a first portable pump assembly (see 40 and 50 in Fig. 4 and paragraph [0031]) for pressurizing the air chamber of the first garment sleeve, wherein the first portable pump assembly is adapted to be detachably secured to the exterior surface of the first garment sleeve (see paragraph [0027]) and it includes a valve stem (see 46 in Fig. 4) configured to detachably engage the air input tube on the exterior surface of the first garment sleeve (see paragraph [0027]); and  
Kovelman et al. does not disclose b) a second garment sleeve configured to be wrapped around the right calf of the patient and having a compartmented air chamber formed in an interior surface thereof, which communicates with an air input tube located on an exterior surface thereof; 15d) a second portable pump assembly for pressurizing the air chamber in the second garment sleeve, wherein the second portable pump assembly is adapted to be secured to the exterior surface of the second garment sleeve and it includes a valve stem configured to engage the air input tube on the exterior surface of the second garment sleeve.  
	Mansur et al. teaches a system can have two deep vein thrombosis prevention garments on both side of the legs for the purpose of applying therapy on both legs (see paragraph [0045]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Kovelman et al. to include b) a second garment sleeve configured to be wrapped around the right calf of the patient and having a compartmented air chamber formed in an interior surface thereof, 
Regarding claim 516, Kovelman et al. in view of Mansur et al. discloses a system as recited in Claim 1, wherein the air input tube on the exterior surface of each garment sleeve is configured as a right angled tubular connector (see below annotated Fig. 1 in Kovelman et al.).  

    PNG
    media_image1.png
    850
    744
    media_image1.png
    Greyscale

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovelman et al. in view of Mansur et al. as applied to claims 1 and 16 above, and further in view of Frank et al. (US 20170333281 A1).

Frank et al. teaches a rotatable coupling (see 36 in Fig. 1) wherein the air wherein the air input tube (see 37 in Fig. 1) on the exterior surface of each garment sleeve is mounted for rotational positioning (see paragraph [0018] lines 10-15) as an alternative known type of connector for connecting two components together and reducing the likelihood of kinking or pinching the hose (see paragraph [0018]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Kovelman et al. in view of Mansur et al. to include a rotatable coupling wherein the air input tube on the exterior surface of each garment sleeve is mounted for rotational positioning with respect to the valve stem of a portable pump assembly associated therewith as taught by Frank et al. as an alternative known type of connector for connecting two components together and reducing the likelihood of kinking or pinching the hose.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovelman et al. in view of Mansur et al. as applied to claims 1 and 16 above, and further in view of Barak et al. (US 20020042583 A1).
Regarding claim 17, Kovelman et al. in view of Mansur et al. discloses a system as recited in Claim 1. Kovelman et al. does not disclose wherein the air input tube on the exterior surface of each garment sleeve is mounted to a flange retained to 10the garment sleeve (see 112b above).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Kovelman et al. in view of Mansur et al. to include a flange wherein the air input tube on the exterior surface of each garment sleeve is mounted to the flange retained to 10the garment sleeve as taught by Barak et al. as an alternative known configuration for the purpose of attaching the air input tube to the sleeve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773